This case involves the same parties as First National Bank 
Trust Company of Fargo, a Corporation, v. Fred J. Krogh and Hon. M.J. Englert, Judge of the District Court, ante, 363,294 N.W. 660. The facts presented in the two cases are identical except the description of the property involved, which in this case is lot 7 in block 4 of Robert's Addition to the city of Fargo, North Dakota. The law of that case controls the decision herein. The order of the district court certified to us for review is reversed.
NUESSLE, Ch. J., and BURR, CHRISTIANSON, and BURKE, JJ., concur. *Page 370